DETAILED ACTION
This office action is in response to Applicant’s communication of 5/20/2021. Amendments to claims 1, 3, 4-13, 17, 19-24, 26 and 33 have been entered.  Claims 14-16, 25, 27-32 and 34-122 have been canceled.  Claims 1-13, 17-24, 26 and 33 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that claim 33 recites a “system for storing multi-asset data in a blockchain” but there is no computing structure for which the process is applied upon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 17-24, 26 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a method and claims 17 and 33 are directed to a system, i.e. machines performing the process; Step 1-yes.
Under Step 2A, prong 1, claim 1 recites a series of steps of recording financial data, which is considered a mental process such as manually recording information through the use of pen and paper and thus grouped as “Mental Processes”.  The claim as a whole and the limitations in combination recite this abstract idea.  
	Specifically, referring to claim 1 (claims 17 and 33 being similar), stripped of the additional elements, the limitations of “… receiving, …, an asset control compartment comprising (i) asset data and (ii) an asset control validation string and a transaction compartment comprising transaction data; creating, …, a new outer block comprising the asset control compartment and the transaction compartment; determining, …, a hash based, at least in part, on the asset control compartment and the transaction compartment; and modifying, …, the new outer block such that the new outer block comprises the hash.” recite recording financial data which is a mental evaluation and manual practice.   
            The claimed limitations recite a process that, under its broadest reasonable interpretation, covers performance of a mental evaluation, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “blockchain” and a “processor of a computing device” for receiving and recording information, there is nothing in the claim element which takes the steps out of the methods of the mental processes abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites a processor of a computing device and blockchain technology, which is using one or more computers to perform the steps of receiving, creating, determining and modifying. The computer components are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed and blockchain technology).  See at least paragraph [0099] of the specification, ‘“Node: As used herein, the term "node" refers to any computing device capable of joining a network to transmit and receive data across the network. In certain embodiments, a node comprises a processor and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to perform steps in the instructions. A node can be, for example, a computer (e.g., a person computer), a server, or a mobile computing device. A node may be permissioned such that it comprises one or more modules that provide functionality to the node. Module may be received by a node once permissioned or may be made functional once permissioned. A node may need to be registered with a system in order to join a network for the system.” to perform generic computer functions for recording financial data such that it amounts no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea and adding insignificant extra-solution activity to the judicial exception, such as the data gathering, storing and modifying and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(f) and (g) respectively. Simply recording, storing and modifying data is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The step of determining a hash is recited at a very high level of generality such that a human being, through mental evaluation, could perform this. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer processor with memory suitably programmed and a blockchain to perform the limitation steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea and adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(f) and (g) respectively. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	Furthermore, these steps rely on well-understood, routine and conventional computing functionality that is insignificant extra-solution activity carried out by a generic processor and a blockchain such as data gathering and storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of recording financial data without significantly more.
Dependent claims 2-13, 18-24 and 26 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance claims 2, 3, 18 and 19 recite determining a hash based on a digital signature and a previous block, i.e. record of information/data, at a very high level of generality such that it can be done manually through mental evaluation but for the nominal recitation of generic computing elements.  Claims 4 and 20 narrow the type of data in the digital signature from which the hash is determined.  This is also recited at a very high level of generality such that mental evaluation can complete it but for the nominal recitation of generic computing elements.  Claims 5 and 21 merely defines a block as not having a certain type of data contained within, i.e. recorded on.  Claims 6 and 22 recite data contained, i.e. recorded, in a block further defining the abstract idea.  Claims 7 and 23 further defines the asset control validation string by generally reciting what type of information it is based upon with nothing significantly more.  Claims 8 and 24 recite receiving data and modifying a block, i.e. record, which can be performed manually through the use of pen and paper and mental evaluation as claimed.   Claim 9 recites a definition for the transaction data as being previously approved to be recorded.  Claims 10 and 26 recite receiving data and creating a transaction “compartment”, i.e. a record, as defined in the specification.  Claim 11 recites a further defining of the transaction data.  Claim 12 further defines types of intangible data with nothing more.  Claim 13 merely further defines intangible data as well.
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for recording financial data) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed and blockchain technology) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for recording financial data) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US 2017/0237554 Al)(Jacobs hereinafter) 

Regarding claims 1, 17 and 33, (Currently Amended), Jacobs discloses a method and system of storing data in a blockchain (see at least Abstract), comprising: 
receiving, by a processor of a computing device, an asset control compartment comprising (i) asset data (at least [0037]), and, (ii) an asset control validation string (at least [0038]), and a transaction compartment comprising transaction data; (at least [0037]). 
creating, by the processor of the computing device, a new outer block comprising the asset control compartment and the transaction compartment; (at least [0090], at least [00141]).
determining, by the processor of the computing device, a hash based, at least in part, on the asset control compartment and the transaction compartment; and (at least [0044], at least [0090], at least [0141]).
modifying, by the processor of the computing device, the new outer block such that the new outer block comprises the hash; (at least [0044], at least [0090], at least [0141]).

Regarding claims 3 and 19, (Currently Amended) Jacobs further discloses, comprising: 
determining, by the processor of the computing device, the hash based, at least in part, on one or more previously mined outer blocks; (at least [0090]).  

Regarding claims 4 and 20, (Currently Amended) Jacobs further discloses wherein:
the one or more previously mined outer blocks each comprise verification data comprising one or more digital signatures such that the hash is determined based, at least in part, on the verification data; (at least [0090]).  

Regarding claims 5 and 21, (Currently Amended), wherein:
at least one of the one or more previously mined outer blocks corresponds to a block that does not comprise an asset control compartment.  

Regarding claims 6 and 22, (Currently Amended) Jacobs further discloses wherein:
each of the one or more previously mined outer blocks comprises a previously mined outer block hash that has been determined based, at least in part, on one or more other previously mined outer blocks; (at least [0090]).  

Regarding claims 7 and 23, (Currently Amended) Jacobs further discloses wherein:
the asset control validation string is based, at least in part, on one or more established asset control validation strings corresponding to one or more previously mined asset control compartments, wherein each of the one or more earlier asset control compartments comprises one the one or more established asset control validation strings; (at least [0090]).  

Regarding claims 8 and 24, (Currently Amended) Jacobs further discloses comprising: 
receiving, by the processor of the computing device, verification data comprising one or more digital signatures corresponding to one or more nodes that have validated the new outer block; and modifying, by the processor of the computing device, the new outer block to comprise the verification data; (at least [0090]).  

Regarding claim 9, (Currently Amended) Jacobs further discloses the method of claim 1, wherein:
the transaction data corresponds to one or more transactions that have been approved for recordation on the blockchain; (at least [0023], at least [0089-0090]).  

Regarding claim 10, (Currently Amended) Jacobs further discloses the method of claim 1, comprising: 
receiving, by the processor of the computing device, the transaction data; and creating, by the processor of the computing device, the transaction compartment such that the transaction compartment comprises the transaction data; (at least [0012], at least [0037]).  
Regarding claim 11, (Currently Amended) Jacobs further discloses the method of claim 1, wherein:
the transaction data corresponds to at least one of (i) one or more exchanges of at least one asset and (ii) an authorization to access at least one asset; (at least [0032], at least [0037]).  

Regarding claim 12, (Currently Amended) Jacobs further discloses the method of claim 1, wherein:
at least a portion of the asset data is identification data corresponding to one or more personal identities, (ii) at least a portion of the transaction data corresponds to one or more authorizations to access, records of access, or verifications of identification data, or (iii) both (i) and (ii); (at least [0032], at least [0037]).  

Regarding claim 13, (Currently Amended) Jacobs further discloses the method of claim 1, wherein:
the asset data corresponds to at least one of creation, updat(at least [0037], at least [0162], at least [0086], at least [0192]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (US 2017/0237554 Al)(Jacobs hereinafter) in view of Moss-Pultz et al.(US 2016/0300234 Al)(Moss-Pultz hereinafter)

Regarding claims 2 and 18, (Original) although Jacobs substantially discloses claims 1 and 17 above to include creating a hash from various types of information (see at least [0090]), and generating a digital signature on behalf of the issuer node (see at least [0102], it appears that Jacobs does not explicitly disclose, however Moss-Pultz discloses, comprising: 
determining, by the processor of the computing device, the hash based, at least in part, on a digital signature corresponding to the computing device; (see at least [0022], “…generating at least one issue record comprising a double hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the double hashed fingerprint and the public key of the creating client;…”, at least [0024], at least [0058-0059]

It would have been obvious to one of ordinary still in the art to include in the digital signatures to create trusted digital asset transfers method and system of Jacobs the ability to determine a hash based on a digital signature of a computing device as taught by Moss-Pultz since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Moss-Pultz, to the known invention of Jacobs, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that this system does not rely upon any specific crypto-currency system or hashing method, see [0016] of Moss-Pultz. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/13/2022